Title: [Diary entry: 6 April 1787]
From: Washington, George
To: 

Friday 6th. Mercury at 44 in the Morning—54 at Noon and 45 at Night. In the Night it turned cool and continued so all day with the Wind at No. East and appearances of rain in the forenn. but much less afterwards. Mr. Beall went away after breakfast. Rid to all the Plantations and to the Fishing landing at the

Ferry. Listing, and laying off Corn at Muddy hole, the latter in the South part of field No. 2—the other every eighth row in the No. part for Carrotts. The grd. in field No. 1 at Dogue run preparing for, and sowing with Oats, works very fine and well with the Harrows. Rolling the Barley at Frenchs and Sowing Flax Seed and Clover in the grd. about the huts at that place, on the Et. side the partition fence between the two Plantations. Rolling the ground in the New meadw. at the Ferry, which had been sown with Oats & Timothy and preparing the wettest part of the rest. Finished Sowing the Flax seed and Clover in the ground mentioned above, this afternoon. Of the first it took 9 bushls. and of the latter 44 Quarts. This Ground has been plowed, & cross plowed, and well harrowed; 3 or 4 times, as occasion required; and will be rolled to morrow—after the roller has passed over the Barley. The qty. abt. 6½ acres. Sent the other Plow belonging to Muddy hole, home this evening, from French’s.